Citation Nr: 1735897	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the appellant's countable income is excessive for receipt of non-service connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  In April 2015, the Board remanded the case to allow for scheduling of a Board hearing.  That hearing was scheduled for December 7, 2015.  However, the appellant did not appear and has not indicated that she desires to reschedule.  Consequently, the hearing request is considered withdrawn.  The Board notes that the case is now under the jurisdiction of the Boston, Massachusetts RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The question in this case is whether or not the appellant's countable income is higher than that allowable for an individual who receives death pension benefits.  The Board notes that the RO readjudicated this appeal in a December 5, 2012 statement of the case (SOC) and found that the appellant's countable income was higher than that allowable for receipt of death pension.  However, at approximately the same time that the SOC was issued, the RO received from the appellant additional information concerning her countable income for pension purposes in the form of an improved pension eligibility verification report (EVR).  There is no indication in the December 5, 2012 statement of the case that the RO considered this more recent submission from the appellant prior to continuing the denial of her claim.  In this regard, the EVR was not included in list of evidence in the SOC, nor was it discussed in the reasons and bases section of the SOC.  Additionally, there is no indication that the RO issued a supplemental statement of the case to address this more recent evidence. 

As the EVR information is highly pertinent to the claim, the AOJ is required to consider it prior to Board adjudication of this appeal.  Consequently, a remand is required so that the AOJ can consider this information.  Also, as a significant amount of time has passed, the appellant should be given an opportunity to provide updated income and medical expense information in relation to this claim.  Then, after the November 2012 EVR and any more recent income and medical expense information is considered, the AOJ should readjudicate the claim through issuance of a supplemental statement of the case.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit an updated eligibility verification report (EVR) with updated information concerning her income, medical expenses and any other pertinent financial information.  

2.  Conduct any other development deemed necessary.  

3.  Readjudicate the claim, including consideration of the EVR received in December 2012, any subsequently received financial information and any other pertinent evidence.  If it remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




